Citation Nr: 0938499	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) from May 18, 
2004 to February 7, 2005.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD beginning February 8, 2005.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim of entitlement to service 
connection for tinnitus and granted service connection for 
PTSD with a rating of 30 percent, effective May 18, 2004.  

During the pendency of this appeal, the RO granted an initial 
increase, assigning a 50 percent evaluation effective 
February 8, 2005.  Since a rating in excess of 50 percent is 
possible for PTSD, the matter remains on appeal and is before 
the Board in accordance with AB v. Brown, 6 Vet. App. 35 
(1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran appeared 
before the undersigned at a hearing in August 2009.  
Subsequent to the August 2009 hearing, the Veteran submitted 
evidence and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c) (2009). 


FINDINGS OF FACT

1.  From May 18, 2004 to February 7, 2005, the service-
connected PTSD is manifested by anger, social isolation, 
depression, anxiety, sleeplessness and nightmares.  There is 
no evidence of flattened affect, circumstantial speech, panic 
attacks or impaired memory.  

2.  Since February 8, 2005, the service-connected PTSD is 
manifested by depression, anxiety, sleeplessness, nightmares, 
social isolation and suicidal ideation.  There is no evidence 
of obsessional rituals, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances or memory loss. 

3.  When resolving all doubt in the Veteran's favor, the 
evidence shows that the Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from May 18, 2004 to February 7, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD from February 7, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).




Analysis

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that his PTSD warrants an initial evaluation 
in excess of 30 percent from May 18, 2004 and in excess of 50 
percent beginning February 8, 2005.  After carefully 
reviewing the evidence of record, the competent and credible 
evidence shows that the Veteran's PTSD is appropriately rated 
at 30 percent for the period of May 18, 2004 to February 7, 
2005, and at 50 percent thereafter.  A higher rating is not 
warranted at this time.

Period of May 18, 2004 to February 7, 2005

The Veteran last worked in 2003 as a teacher's aide and the 
records indicate that he suffered a heart attack, preventing 
him from remaining employed.  Other records indicate that the 
Veteran stopped working in 2004 as a material handler.  The 
Veteran has been married twice and has three children from 
each marriage.  He is still married to his second wife and 
maintains contact with their three children, but does not 
have a relationship with the three children from his first 
wife.  

In July 2004, the Veteran received a VA examination.  The 
Veteran reported a positive relationship with his children 
and his wife.  However, the relationship with his wife is 
stressed by angry outbursts and social isolation.  The 
Veteran reported having no close friends and preferring to be 
alone.  The examiner noted that the Veteran was unemployed 
due primarily to physical problems.  The Veteran had no 
impairment in thought processes or communication, had no 
delusions or hallucinations and no homicidal ideations.  The 
Veteran reported ideations of suicide, but no plan or 
intention.  The Veteran appeared well groomed and was 
oriented to person, place and time.  He reported no obsessive 
or ritualistic behaviors.  The Veteran showed no evidence of 
panic attacks and no impaired impulse control.  His alcohol 
abuse has been in remission since 1987.  The examiner noted 
that the Veteran re-experiences combat by way of intrusive 
thoughts, avoids movies or landscapes that remind him of 
Vietnam, angers easily and has an inability to show love or 
affection.  The Veteran received a GAF score of 60.  

July 2004 records show that the Veteran was unable to sleep 
and was experiencing depression.  He received a GAF score of 
65.  August 2004 records reveal that the Veteran received a 
GAF score of 75.  In September 2004, the Veteran received a 
GAF score of 50 and that the Veteran's highest GAF score 
within the past year was 45.  However, October 2004 records 
document that the Veteran had nightmares, flashbacks and 
hypervigilance.  His recent and remote memory was intact; he 
appeared well groomed and was afforded a GAF score of 65.  
November 2004 records reveal that the Veteran was complaining 
of an increase in nightmares, but no flashbacks or 
hypervigilance.  The Veteran denied thoughts of suicide or 
homicide and had no hallucinations or delusions.  He was 
oriented and his thought processes were intact.  He received 
a GAF score of 65.  

In January 2005, the Veteran received a GAF score of 55 and 
complained that he was extremely depressed and anxious.  The 
same month the Veteran received a GAF score of 65 and was 
"stable and doing well."  His recent and remote memory were 
intact, he was oriented times three and his mood was good.  

From the period of May 18, 2004 to February 7, 2005, the 
Veteran's PTSD was appropriately rated at 30 percent.  A 
review of the competent evidence of record demonstrates that 
the Veteran has shown that he experiences outbursts due to 
anger, social isolation, suicidal ideation, has difficulty 
sleeping and has vivid nightmares.  The Board also notes that 
the Veteran has been diagnosed with sleep apnea, affecting 
his ability to sleep.  The Veteran does not have speech that 
is affected, circumstantial or stereotyped.  Furthermore, his 
memory is completely intact and he has no delusions or 
hallucinations.  He was able to maintain a job as a teacher's 
aid and stopped working due to his heart attack.  

In order to receive a 50 percent evaluation, the objective 
evidence of record  would need to show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board is aware that the symptoms listed under the 50 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the 
objective evidence need not demonstrate those exact symptoms 
to warrant a higher disability rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, the Board finds 
that the record does not show the Veteran's PTSD is 
manifested by symptoms that equal or more nearly approximate 
the criteria for a 50 percent evaluation for the period of 
May 18, 2004 to February 7, 2005.  While the Veteran may have 
demonstrated some of the symptoms listed in the criteria for 
a 50 percent rating, the Board notes these symptoms are not 
of the severity or frequency to warrant a rating higher than 
30 percent.  

The Veteran has not shown delusions, hallucinations, memory 
impairment, difficulty communicating or occupational 
impairment due to PTSD for the period of May 18, 2004 to 
February 7, 2005.  His GAF score was a 45-50 on one occasion 
and between 60 and 65 for the rest of the rating period, 
indicating mild to moderate symptoms.  The Board concludes 
his PTSD symptoms for this period of time are appropriately 
evaluated at 30 percent disabling.  The appeal for an 
increased rating for this period of time is denied.

Since February 8, 2005

In February 2005, the Veteran received a VA examination.  The 
Veteran reported nightmares and stated that certain dates 
elicit memories of Vietnam.  The Veteran noted a significant 
increase in the frequency and intensity of his irritability, 
anger, anxiety, nightmares and flashbacks.  He also reported 
intrusive thoughts.  The Veteran had logical and goal 
directed thought processes, no delusions or hallucinations, 
no homicidal or suicidal ideations and no long-term memory 
loss.  The Veteran's short-term memory was affected due to 
concentration.  The Veteran did not report obsessive rituals; 
however, he reported repeatedly checking the doors and the 
perimeter of the house to ensure the safety of his home.  The 
Veteran received a GAF score of 45.  The examiner noted that 
the Veteran is unable to function in school and there is some 
question about very severe impairment in judgment, thinking 
and mood.  The examiner suggested that the Veteran had 
fleeting ideation about harming himself or committing suicide 
and has the pressure of his wife's health condition as a 
source of stress.

April through August 2005, treatment records show that the 
Veteran had nightmares once a month and sometimes once a 
week, appeared well groomed, had normal speech and an 
euthymic affect.  He was alert and oriented and his thoughts 
were coherent, linear, congruent, logical and goal directed.  
The Veteran denied suicidal ideation, homicidal ideation and 
hallucinations.  The Veteran received GAF scores of 55.  

A letter from Dr. P.V.R. dated in May 2005, stated that the 
Veteran is unemployable due to both his PTSD and cardiac 
disease.  

Treatment records dated in October 2005 show that the Veteran 
was assigned a GAF score of 55.  He appeared well groomed and 
was alert and oriented with an intact memory.  He denied 
suicidal ideations, homicidal ideations, delusions and 
hallucinations.  In January 2006, the Veteran received a GAF 
score of 55.  He denied suicidal and homicidal ideation.  

In April 2006, the Veteran received a VA examination.  The 
Veteran reported that he hated loud noises and crowds and 
suffers from nightmares which kept him awake at night.  The 
Veteran reported that he often has flashbacks to Vietnam.  He 
reports that he loses his temper very easily and does not 
feel emotion when people die.  The examiner found the Veteran 
to be honest, forthright and reliable.  The Veteran was 
oriented to time, person, place and purpose.  His appearance 
was casual and his hygiene appropriate.  His mood was sad, 
his affect blunted and his behavior was withdrawn.  He was 
able to communicate affectively and had normal speech.  The 
Veteran did not report any panic attacks and had no history 
of delusions, hallucinations or obsessive rituals.  His 
thought process was slow, but intact.  The Veteran showed no 
impaired judgment and had intact long and short-term memory.  
The examiner noted that the Veteran's PTSD was worsening.  
The examiner stated that the Veteran tends to isolate himself 
from others and has difficulties relating with others 
socially.  The Veteran received a GAF score of 48.  

May 2006 records show that the Veteran was depressed and lost 
interest in things he usually enjoyed.  In July and August 
2006, the Veteran was assigned a GAF score of 65.  He 
appeared well groomed with coherent thought processes.  He 
reported nightmares and trouble sleeping.  The Veteran denied 
depression and stated that he becomes irritable, frustrated 
and bothered by people.  In November 2006, the Veteran 
reported vivid nightmares about three times per week.  In 
December 2006, the Veteran presented with frequent 
nightmares, poor sleep, hypervigilance, irritability.  The 
Veteran was well groomed, calm and cooperative.  He had no 
suicidal or homicidal ideations.  The GAF score was 60.  

March 2007 records show that the Veteran appeared to have 
more acute symptoms related to his service in response to his 
son being in Iraq and his grandson completing basic training.  
The Veteran reported nightly nightmares, hypervigilance and 
intrusive memories.  The Veteran appeared well groomed, had 
appropriate speech and good eye contact.  The Veteran's 
thought processes were logical, goal directed and coherent.  
The Veteran had passive thoughts of suicide.  The GAF score 
was 50 in both March and April 2007.  April 2007 records show 
the Veteran having intrusive thoughts, nightmares and being 
depressed.  He showed a decreased interest in being around 
people, low energy and decreased appetite.  

In May 2007, Dr. M.G. stated that the Veteran has nightmares, 
intrusive thoughts, irritiablity, avoidance and 
hypervigilance.  In September 2007, the Veteran received a 
GAF score of 60.  His thought process was coherent, logical 
and goal directed.  The Veteran denied suicidal or homicidal 
ideations.  November 2007 treatment records show that the 
Veteran had coherent, logical and goal directed thought 
processes.  He reported suicidal ideation without a plan or 
intent and stated that he would not attempt suicide out of 
love for his daughter.  He received a GAF score of 60.  In 
December 2007, the Veteran received a GAF score of 65.  He 
presented with nightmares and anger but had no suicidal or 
homicidal ideations.  

Treatment reports dated in 2008 show that the Veteran feared 
for the safety of his grandson in Iraq.  The Veteran 
continued to experience problems with anxiety and nightmares.  
March 2008 records show that the Veteran continues to have 
symptoms of chronic PTSD with nightmares, depression and 
irritability.  His speech was coherent, logical and goal 
directed.  The GAF score was 65.  

In March 2008, the Veteran received a VA examination.  The 
Veteran stated that his nightmares have worsened and that he 
worries about his son and grandson in Iraq on a daily basis.  
The examiner noted that the Veteran's depression and 
irritiablity were unchanged.  The Veteran stated that his 
family relationships are strained, as he is angry with his 
wife most of the time and his children avoid him.  The 
Veteran reported that he has no friends.  The examiner noted 
there was no history of attempted suicide.  The Veteran 
appeared for the examination appropriately groomed and 
maintained good eye contact.  The Veteran was oriented to 
person place and thing and did not display impaired impulse 
control.  He did not display obsessive or ritualistic 
behaviors, delusions or hallucinations and did not display 
irrelevant or illogical speech.  The examiner stated that the 
Veteran's condition has not worsened since his last 
examination.  He noted that while the Veteran's PTSD 
interferes with his social functioning, there is no change in 
the amount of interference generated by his PTSD in his 
social functioning.  The Veteran received a GAF score of 55.  

October 2008 records show that the Veteran's thought 
processes were coherent, logical and goal directed.  He 
received a GAF score of 65.  December 2008 records show that 
the Veteran had homicidal ideation not related to his mental 
illness and received a GAF score of 65.

The Veteran presented for a follow-up in January 2009.  He 
stated that his sleep worsened in the last couple of months.  
His affect was normal and his thought processes were 
coherent, logical and goal directed.  He received a GAF score 
of 65. 

May 2009 treatment records show that the Veteran has 
nightmares on a nightly basis which are vivid and take him 
back to Vietnam.  The Veteran also reported being depressed, 
having suicidal thoughts, being moody, angry and preferring 
isolation.  The Veteran's wife reported that he is "snappy, 
abrupt and depressive."  The examiner noted no suicidal or 
homicidal ideation and the Veteran was oriented times three.  

A review of the all the evidence of record shows that 
beginning February 8, 2005, the Veteran's PTSD has been 
appropriately rated at 50 percent.  The Veteran has shown 
that he is typically anxious and irritable.  He experiences 
nightmares and intrusive thoughts.  However, the Veteran does 
not have illogical speech, impaired long-term memory, 
cognitive difficulties, impaired communication or anxiety 
attacks.  The examiners attributed the Veteran's short-term 
memory loss to attention and concentration issues.  
Furthermore, the Veteran has consistently appeared 
appropriately attired and well groomed.  While one treatment 
record showed homicidal ideation, the examiner made it clear 
that this incident was not connected with his PTSD.  The 
Veteran has also reported thoughts of suicide but stated that 
he would never act on them due to the love he feels for his 
daughter.

A higher evaluation of 70 percent is not warranted unless 
there are deficiencies in most areas, such as work, judgment, 
thinking and mood due to symptoms such as: suicidal ideation; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  Here, the Veteran has shown that he 
is able to function independently and is alert to person, 
time and place.  While he does not socialize with others, he 
still maintains a relationship with his family and has shown 
himself to be fairly high functioning.  The Veteran's GAF 
scores have varied from 45 to 65, with the majority of the 
scores remaining in the 50's and 60's, showing mild and 
moderate impairment.

The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the record does not show the Veteran's 
PTSD is manifested by symptoms that equal or more nearly 
approximate the criteria for a 70 or 100 percent.  While the 
Veteran is unable to work, his inability to work is related 
to his cardiac disease, not solely his PTSD.  The Veteran is 
also clearly socially isolated, but the Board notes these 
symptoms are not of the severity or frequency to warrant a 
rating higher than 50 percent.  While his PTSD has worsened 
since his initial rating of 30 percent, the change in 
symptomatology is accurately reflected in his current 50 
percent rating.

Additionally, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
stopped working due to his cardiac disease and not due to his 
PTSD.  Therefore, an assignment for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2009) is not 
warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated at 50 percent for the period beginning 
February 8, 2005 to the present.  

II.  Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

After reviewing the evidence of record and when resolving 
doubt in the Veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  At the outset, the 
Board notes that the Veteran currently complains of tinnitus 
and that tinnitus is generally a subjective sensation that 
cannot be objectively identified.  In light of the Veteran's 
subjective complaints, the Board finds that a current 
tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  The Veteran was a combat Veteran and therefore his 
statements regarding in-service noise exposure are credible.  
38 U.S.C.A. § 1154(b) (West 2002).  In this regard, the Board 
notes that the Veteran's DD-214 shows that his military 
occupational specialty was an infantryman and that he was 
awarded the Combat Infantryman Badge.  

While the Veteran's service treatment records do not show 
complaints regarding hearing loss or tinnitus, the Veteran is 
competent to report current symptoms of tinnitus and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Veteran stated that his current tinnitus is due 
to noise exposure from machine guns and M-16 firing in 
service.

The Veteran received a VA examination in August 2004.  The 
Veteran reported tinnitus occurring since 1970.  The examiner 
noted that the Veteran was exposed to gunfire and artillery 
fire in service and was exposed to noise as a jet engine 
repairman after service.  The examiner stated that the 
Veteran's tinnitus was less likely than not due to the 
Veteran's service because the Veteran was a jet engine 
mechanic after service, which is a high noise environment.  
The evidence shows that post service, the Veteran worked as a 
teacher's aide and material handler.  In September 2004, the 
examiner added an addendum to his examination, acknowledging 
that the Veteran was not a jet engine repairman post service.  
The examiner went on to state that even though the Veteran 
was not a jet engineer, his tinnitus was still less likely 
than not related to his service because his hearing was 
normal upon separation.  He stated that his opinion remained 
unchanged in light of the new facts.

The Board rejects the August 2004 VA opinion.  The Board 
finds that the opinion was initially based on an incorrect 
statement of the facts and thereafter the addendum merely 
notes that the Veteran's hearing was normal on separation 
from service.  The examiner did not discuss the Veteran's in-
service excessive noise exposure and the absence of excessive 
noise exposure post service.  No reference to the Veteran's 
continued complaints are made either.  It appears as though 
the examiner relied on his old opinion to render a new 
opinion.  Thus, the opinion is of little probative value.  
The factors that the Veteran served as in combat and was 
exposed to excessive noise, that the Veteran maintains that 
he has experienced tinnitus since service, and that he has 
not been exposed to excessive noise post service all weigh in 
favor of the Veteran's claim.  Affording the Veteran the 
benefit of the doubt, the Board finds that there is evidence 
that the Veteran was exposed to noise in service and his own 
testimony provides a continuity of symptomatology.  
Entitlement to service connection for tinnitus is granted.

III. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2009);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in June 2004, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letter also 
notified the Veteran of the specific details required to 
substantiate the in-service stressor.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding degree of disability and effective date of the 
disability, the Veteran was provided with this notice in a 
March 2006 letter.  While this notice was sent after the 
September 2004 decision, the Board determines that the 
Veteran is not prejudiced.  The Veteran's claim was 
readjudicated in April 2009.  Additionally, the Veteran has 
had ample opportunity to participate effectively in the 
processing of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.159 (2009).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records, VA 
treatment records and private treatment records.  VA also 
provided the Veteran with several VA examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from May 18, 2004 to February 7, 2005, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD beginning February 8, 2005, is denied.

Entitlement to service connection for tinnitus is granted.


______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


